TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-19-00075-CR


                              Richard Clemente Renfro, Appellant

                                                  v.

                                     The State of Texas, Appellee



           FROM THE COUNTY COURT AT LAW OF BURNET COUNTY
      NO. M34342, THE HONORABLE LINDA M. BAYLESS, JUDGE PRESIDING


                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on April 1, 2019.

On July 17, 2019, we notified appellant that no clerk’s record had been filed due to his failure to

pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s record. The notice

requested that appellant make arrangements for the clerk’s record and submit a status report

regarding this appeal by July 29, 2019. Further, the notice advised appellant that his failure to

comply with this request could result in the dismissal of the appeal for want of prosecution. To

date, appellant has not filed a status report or otherwise responded to this Court’s notice, and the

clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court
may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established

that he is entitled to proceed without payment of costs. See Tex. R. App. P. 20.2. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution.



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: October 2, 2019

Do Not Publish




                                                 2